      Case 4:19-cv-03155 Document 1 Filed on 08/22/19 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DISCOUNT TRUCK TIRES, LLC                    §
 d/b/a TRUCK ZONE,                            §
     Plaintiff,                               §
                                              §   CIVIL ACTION NO. _________________
 v.                                           §
                                              §
 METROPOLITAN PROPERTY &                      §
 CASUALTY INSURANCE CO.,                      §
    Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       DISCOUNT TRUCK TIRES, LLC D/B/A TRUCK ZONE files this action against its

insurer, METROPOLITAN PROPERTY & CASUALTY INSURANCE CO., for failing to make

payments required by an insurance policy for covered losses caused by Hurricane

Harvey.

                                          PARTIES

       1.      Plaintiff Discount Truck Tires, LLC d/b/a Truck Zone is a limited

liability company registered under the laws of the State of Texas with its principal

place of business in Houston, Texas. All members of Truck Zone are citizens of Texas.

       2.      Metropolitan Property & Casualty Insurance Co. is a corporation

registered under the laws of the State of Delaware and may be served through its

registered agent, C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas

75201.

                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are completely diverse and more than $75,000 is in controversy.


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
      Case 4:19-cv-03155 Document 1 Filed on 08/22/19 in TXSD Page 2 of 4



       4.      Venue is proper in the Southern District of Texas, Houston Division,

because the damage to the Property occurred in this district, the demand for payment

under the Policy was made from this district, and payment was due to the Insured in

this district. Therefore, a substantial part of the events or omissions giving rise to the

claim occurred in this district.

                                     BREACH OF CONTRACT

       5.      On or about June 9, 2017, Discount Truck Tires, LLC d/b/a Truck Zone

(the “Insured”) obtained an insurance policy (the “Policy”) from Metropolitan

Property and Casualty Insurance Company (the “Insurer”) covering the Insured’s

property at 5011 McCarty St., Houston, Texas 77013 (the “Property”).

       6.      On or about August 26, 2017, during Hurricane Harvey, the Property

sustained hundreds of thousands of dollars of damage or loss covered by the Policy.

The report of Poynor Group discussing damage or loss to the Property is attached as

Exhibit 1. The report attached as Exhibit 2 reflects certain covered inventory

damaged during the storm.

       7.      The Insured submitted a claim to the Insurer for the damage or loss

sustained during Hurricane Harvey as required by the Policy. The Insured satisfied

all obligations and conditions precedent under the Policy, including submitting the

applicable proof of loss, permitting inspections of the Property, and providing the

documentation supporting the claim. The Insurer wrongly refused to pay the

Insured’s full claim under the Policy. The Insurer continues to refuse to pay the full

amount due under the Policy to the Insured.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
      Case 4:19-cv-03155 Document 1 Filed on 08/22/19 in TXSD Page 3 of 4



       8.      By failing to make all required payments, the Insurer has breached the

terms of the Policy, proximately causing the Insured to suffer damage.

       9.      The Insured seeks a monetary judgment for the full amount due under

the Policy plus reasonable and necessary attorney’s fees, pre- and post-judgment

interest, and any statutory damages permitted by applicable law.

                                    RESERVATION OF RIGHTS

       10.     Based on the potentially frivolous bases for refusing to pay the full

amount due under the policy by the Insurer, the Insurer’s denial of coverage may

have been in bad faith, involved negligent or knowing misrepresentations, violated

the Insurer’s common law duties, and violated statutory requirements of the Texas

Insurance Code.

       11.     Discovery is needed to ascertain whether and the extent to which the

Insurer is liable for extracontractual claims.

       12.     The Insured reserves all rights to amend to include extracontractual

claims that will “relate back” to this filing if supported by the facts revealed in

discovery.

                                           PRAYER

       13.     Plaintiff demands this case be tried to a jury on all issues so triable.

       14.     Plaintiff requests the Court enter judgment that Defendant is liable to

Plaintiff for breach of contract and that Plaintiff is entitled to recover all actual

damages, attorney’s fees, costs of court, pre- and post-judgment interest, or any other

damages recoverable by Texas law.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
      Case 4:19-cv-03155 Document 1 Filed on 08/22/19 in TXSD Page 4 of 4



                                          Respectfully submitted,

                                                /s/ Ethan G. Gibson
                                          Ethan G. Gibson
                                          Texas State Bar No. 24073131
                                          Southern District of Texas No. 1145802
                                          egibson@fulkersonlotz.com
                                          FULKERSON LOTZ LLP
                                          4511 Yoakum Blvd., Suite 200
                                          Houston, Texas 77006
                                          Telephone: 713.654.5834
                                          Facsimile: 713.654.5801

                                          ATTORNEY-IN-CHARGE FOR PLAINTIFF



Nick Brown
Texas State Bar No. 24092182
Southern District of Texas No. 2725667
nbrown@fulkersonlotz.com
FULKERSON LOTZ LLP
4511 Yoakum Blvd., Suite 200
Houston, Texas 77006
Telephone: 713.654.5845
Facsimile: 713.654.5801

OF COUNSEL FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
